DETAILED ACTION
NOTE: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s) 1, 13 (and 20 by incorporation by reference to claim 13)recite the limitations related to pausing (i.e., pausing to allow the student to determine said phoneme associated with said vowel grapheme and pausing after each revelation to allow the student to determine one or more said phonemes associated with said subset of graphemes revealed in said revelation).  It is unclear whether the system recited as performing these pausing steps is indiscriminately pausing and the subsequent determination by the student is merely an intended outcome or result of the pausing, or whether the pausing is dependent on whether or not the student makes the claimed determinations.  In other words, the broadest reasonable interpretation of these limitations is either that the system pauses after the displaying and revealing steps for a predetermined amount of time and then continues regardless of whether or not the student actually determined said phoneme, or the other interpretation is that the system pauses until there is some confirmation that the student has made the claimed determinations.  Based on the ambiguous language, claims 1, 13 and 20, and the dependent claims thereof based on their incorporation by reference is indefinite.
Claim(s) 2 recite(s) the limitation "said word is revealed in a two-step vowel priming method.".  However, the phrase “two-step vowel priming method” is an ambiguous limitation because it is not further defined in any meaningful terms in the claim, nor does it have a plain and customary meaning.  Although the written description provides further explanation of the term, these are non-limiting examples.  
Claim(s) 4 and 19 recite(s) the limitation " said word is revealed in a multi-step vowel priming method".  However, the phrase “multi-step vowel priming method” is an ambiguous limitation because it is not further defined in any meaningful terms in the claim, nor does it have a plain and customary meaning.  Although the written description provides further explanation of the term, these are non-limiting examples.  Therefore, claim 4 and 19 are indefinite.  Examiner suggests further defining the two steps required in a two-step vowel priming method into the claim, as supported by the written description.
Claim 14 recites the limitation “wherein each of said grapheme is associated with one or more of said plurality of charts”.  However, it is unclear how each of said grapheme is “associated with” one or more of said plurality of charts, as the claim merely uses the ambiguous language of “associated with” which could have an infinite number of meanings and which is not further defined in the claims.  Therefore, claim 14 is indefinite.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
STEP 1 = YES: The claimed invention is to a process (claims 1-12) and product (claims 13-20), and thus fall under one of the four statutory categories. 
STEP 2A, Prong 1 = YES: The claim(s) recite(s) a series of steps that can be practically performed by mental process (e.g., observation, evaluation, judgement, and/or opinion by one or more persons, such as a teacher) and certain methods of human activity (e.g., including interpersonal interactions, teaching, or following instructions between two or more people, such as a teacher and student)  including: a method for teaching a student how to read using a vowel priming method comprising the steps of displaying to a student a vowel grapheme of a set of graphemes while remaining graphemes of said set of graphemes are hidden, said remaining graphemes each represented by a 
STEP 2A, Prong 2 = NO: This judicial exception is not integrated into a practical application because the additional elements (i.e., defining the system as comprising a memory comprising a learning application, and a data store comprising with data related to the judicial exception above, including a processor, that according to instructions from said learning application performs various steps of the judicial exception above, including but not limited to displays to a student on a screen; displaying information of the judicial exception above on a screen; wherein said system further comprises a microphone wherein said microphone is used to receive a signal representing a spoken sound from the student; A non-transitory computer readable storage medium having a computer readable program code embodied therein, wherein the computer readable program code is adapted to be executed to implement the judicial exception above.) are recited so generically (no details whatsoever beyond identifying them by name in conjunction with the claimed result to be achieved) that individually and in combination they represent no more than mere instructions to apply the judicial exceptions on a general purpose computer. It can also be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a general purpose computer, as evidenced by Applicant’s specification (par. 0189, describing the software as executed by general purpose hardware).  It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the computer components in claims 1-20 does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.  Moreover, implementing a display screen to output (i.e., information of the judicial exception above) and the microphone used to receive input (i.e., signals of a spoken voice) amount to insignificant pre and post solution activity, as both the display screen and microphone are generically recited to merely receive input (voice signals) and produce output (information of the judicial exception above), without any further technical detail such as a particular machine or arrangement of conventional components, or rules defining how the underlying screen or microphone achieve the claimed results that could be reasonably interpreted as a technical improvement.  Rather, these additional elements are merely recited at the outset or periphery of the limitation to achieve what is otherwise performed by certain methods of human activity and mental process, including one person listening to another person perform a task, and subsequently performing a mental evaluation of what they heard, and display information using pen and paper to another individual.  To the extent the judicial exception identified in Prong 1 is made faster by the recited computer component and/or user device, it is solely from the capabilities of a general-purpose computer, and thus automating a process as identified in Prong 1 is not an improvement to the computer’s functionality but rather using the computer for its basic 
STEP 2B = NO: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as provided under Prong 2 analysis above, the additional elements do not amount to a particular machine or technical improvement based on the generic nature in which they are recited.  Moreover, Applicant’s specification (for example, see par. 0089) describes the additional elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a) (i.e., executed by general purpose hardware).  The addition of the additional elements identified describing a computer system to perform the abstract idea amount to mere automation of a manual process, based on the lack of technical detail and instead merely identifying them at a high level of generality, which the courts have held to be insufficient in showing an improvement in computer-functionality.  See Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017)(using a generic computer to process an application for financing a purchase); See also LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential)(speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application).  Additionally, receiving and outputting information by a microphone and screen, respectively, without any further detail as is the case in the present claims, is akin to gathering and analyzing information using conventional techniques and displaying the result, which the courts have held to be insufficient in showing an improvement in technology.  See TLI Communications LLC v. AV Auto. LLC, 823 F.3d at 612-13, 118 USPQ2d at 1747-48, as well as insignificant pre or post solution activity, as these devices are generically recited for receiving input or providing output with no further definition amounting to a particular machine or improvement in the functionality of those devices, and thus does not represent an improvement in microphone or display screen technologies.  Therefore, the claims are not directed to significantly more than the abstract idea.
Therefore, claims 1-20 are not directed to patent eligible subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by GOODFRIEND (US 2004/0115598).  
Regarding claim 1, GOODFRIEND teaches a method for teaching a student how to read using a vowel priming method (Abstract; par. 0036-0037; FIG. 5-6: system and method to teach reading, including vowels) comprising the steps of displaying to a student a vowel grapheme of a set of graphemes while remaining graphemes of said set of graphemes are hidden  (par. 0036-0037; ref. 210: displaying a vowel, while covering every letter before the vowel), said remaining graphemes each represented by a generic symbol  (par. 0036-0037; FIG. 6, ref. 310, hidden letters are represented by a hand), said set of graphemes arranged such that when completely unhidden together graphically construct a word  (par. 0036-0037; FIG. 6, ref. 300, showing a full word constructed by all the letters, once uncovered), further each grapheme of said set of graphemes encoding a phoneme, each said phoneme associated with said set of graphemes together a set of phonemes, said set of phonemes together audibly constructing said word   (par. 0036-0037; FIG. 6, ref. 300-330, showing each covered portion represents a unit of sound which together form a word); pausing to allow the student to determine said phoneme associated with said vowel grapheme  (par. 0036-0037: reader recognizes the sound of the vowel by sounding it out); revealing, after displaying said vowel grapheme, said remaining graphemes in one or more subsets of graphemes, each subset comprising one or more graphemes, said remaining graphemes revealed in order from a beginning of said word to an end of said word  (par. 0036-0037: other letters of word are uncovered); and pausing after each revelation to allow the student to determine 
	Regarding claim 2, GOODFRIEND teaches wherein a first subset of said one or more subsets comprises all said remaining graphemes such that said word is revealed in a two-step vowel priming method (par. 0036-0037; FIG. 6, ref. 300-330, showing the subset as all remaining letters in the word, thus revealing the entire word in a two-step process).
Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3-7, 12-13, 18 and 20 is/are rejected under 35 U.S.C. 103 as being obvious over GOODFRIEND.
Regarding claim 3 and 18, GOODFRIEND teaches the elements above including teaching how to say multi-syllable words, such as umbrella (FIG. 4), but does not expressly disclose wherein said set of graphemes comprises three or more graphemes.  
Regarding claim 4 and 19, GOODFRIEND teaches the elements above including teaching how to say multi-syllable words, such as umbrella (FIG. 4), but does not expressly disclose wherein said one or more subsets comprises two or more subsets such that said word is revealed in a multi-step vowel priming method 

Regarding claim 5, GOODFRIEND further teaches wherein said vowel grapheme is a middle-vowel grapheme (FIG. 6, ref. 310, showing a vowel located in the middle of a word as revealed while other portions of the words are covered).
Regarding claim 6, GOODFRIEND teaches the elements above, but fails to expressly disclose wherein said vowel grapheme comprises a controlling r.  
Regarding claim 7, GOODFRIEND further teaches wherein said vowel grapheme further comprises a vowel grapheme (par. 0036-0037; ref. 210: displaying a vowel), but fails to expressly disclose, said vowel grapheme comprising a visual characteristic distinctive from said controlling r.
However, Examiner takes OFFICIAL NOTICE that teaching readers to pronounce words includes words having a controlling r (e.g., the word ‘bird’) was routine and conventional in the art before the effective filing date of the claimed invention.  It is also routine and conventional that a vowel and the consonant r have different alphanumeric symbols.  Therefore, it would have been obvious to implement the system and method of GOODFRIEND with words having a controlling r, wherein the vowels and consonants including the controlling r have distinct alphanumeric characters, as was routine and conventional in the education arts and English language, thereby teaching readers to sound out a word by covering letters before a vowel and sounding out the sound starting with the vowel, which may be followed by the letter r, for example.
Regarding claim 12, 13 and 20, GOODFRIEND teaches the steps claimed (see rationale for claim 1 rejected under 35 USC 102 above, which is incorporated by reference herein), but does not expressly disclose these steps performed by computer hardware including displaying the information on a screen as claimed. 
 In reVenner below), that is otherwise capable of being performed by hand between two individuals.  The process is performed the same whether it is manually using pen and paper between a teacher and student, or on a computer with a display.  Thus, merely automating the process of GOODFRIEND does not patentably distinguish the claimed invention over GOODFRIEND, and it would have been obvious to incorporate the computer hardware claimed to the steps of GOODFRIEND, in order to automate a manual process.  See In reVenner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.).’

Claim(s) 8-11 and 14 is/are rejected under 35 U.S.C. 103 as being obvious over GOODFRIEND in view of US 5,788,503 to SHAPIRO.
Regarding claim 8, GOODFRIEND teaches the elements above, but does not expressly disclose wherein said each said grapheme is printed on a face of a card of a set of cards, further said generic symbol printed on a back of each said card of said plurality of cards.  
Regarding claim 9, GOODFRIEND teaches the elements above, but does not expressly disclose wherein said face of said card further comprising a representative image, said representative image is associated with the phoneme of said grapheme.  
Regarding claim 10, GOODFRIEND teaches the elements above, but does not expressly disclose wherein said remaining graphemes are hidden by placing said cards comprising said remaining graphemes face down.  
Regarding claim 11, GOODFRIEND teaches the elements above, but does not expressly disclose wherein revealing said remaining graphemes comprises turning said cards comprising said remaining graphemes from face down to face up.
SHAPIRO discloses a related educational device for teaching children to read using building blocks of the English language composed of a consonants and vowels (Abstract) including a plurality of cards having units of sound, including letters, printed on one side and a representative image associated with the unit of sound defined by the letter, wherein each card having a unit of sound represented by a letter has the capability of being rotated about a binder such that the face of the card is face down on the device and revealing the card includes rotating the card back to face up so the letter and image are visible to a user (FIG. 3, showing the operation of rotating cards forward and backward; FIG. 4 and 5, showing unit of sound including a letter, ref. 51B, 52B, 53B, for example, and image representative of letter, ref. 71B, 62A, 73B, for example). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the rotatable cards having letters represented by characters and images, as taught by SHAPIRO, into the system and method of GOODFRIEND, in order to utilize cards as a known technique for representing letters and images associated with said letters in the process of teaching children the building blocks of the English language.  Although GOODFRIEND and SHAPIRO do not expressly disclose said generic symbol printed on a back of each said card of said plurality of cards, this amounts to nonfunctional descriptive material which does not patentably distinguish the claimed invention over the prior art.  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to provide any generic symbol on the back of each card disclosed by SHAPIRO since it would only depend on the intended use of the assembly and the desired information to be displayed.  Further, it has been held that when the claimed printed matter is not functionally related to the substrate it will not distinguish the invention from the prior art in terms of patentability.  In re Gulack, 217 USPZ 401, (CAFC 1983).  The fact that the content of the printed matter placed on the substrate may render the device more convenient by providing an individual with a specific type of indicia (i.e., generic symbol) does not alter the functional relationship.  Mere support by the substrate for the printed matter is not the kind of functional relationship necessary for patentability.  Thus, 
Regarding claim 14, GOODFRIEND teaches the elements above, but does not expressly disclose wherein said data store further comprises a plurality of charts, further wherein each of said grapheme is associated with one or more of said plurality of charts.  However, SHAPIRO further discloses several charts showing sets of key vowels, key consonants, and key 2-letter words (e.g., FIG. 21-23), which are interpreted as units of sound, and thus are units of sound associated with the letters on the disclosed flappable printed cards (e.g., FIG. 19A). Therefore, it would have been obvious to incorporate the charts of SHAPIRO which include units of sound represented by vowels, consonants and two letter combinations, which are associated with cards for displaying words when presented in combination, into the system and method of GOODFRIEND, in order to allow students to view and practice the building blocks of the English language by seeing each unit of sound and a corresponding image associated with said unit of sound, thereby providing additional training opportunities.


Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being obvious over GOODFRIEND in view of US 9,043,195 to PARIS.
Regarding claim 15, GOODFRIEND teaches the elements above, but does not expressly disclose wherein said system further comprises a microphone.  However, PARIS discloses a related system to teach phonemic awareness using a plurality of phonemes and graphemes (Abstract), which includes a microphone to receive verbal input from the user (col. 21, lines 45-51).  Therefore, it would have been obvious to incorporate the microphone of PARIS into the system and method of GOODFRIEND, in order to receive verbal input from the user as they perform the task of sounding out different parts of the words.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES HULL at telephone number 571-272-0996. The examiner can normally be reached on M-F 8:00-4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization 


/JAMES B HULL/Primary Examiner, Art Unit 3715